 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 1 of 34

UNITED STATES DISTRICT COURT ( AUG 2.4 2020 | |
SOUTHERN DISTRICT OF NEW YORK | 4

(FOLEY SQUARE) PRO SE OFFICE

 

SWEIGERT CIVIL CASE #: i

V. 1:18-CV-08653-VEC

GOODMAN JUDGE VALERIE E. CAPRONI

And

MULTISYSTEM DESIGN, INC. (MSDI),
A NEW YORK CHARTED

CORPORATION
[PROPOSED]

 

 

 

 

PLAINITIFF’S VERIFIEDSUPPLEMENTAL COMPLAINT
WITH REQUEST FOR INJUNCTIVE RELIEF
(PROPOSED AND CORRECTED)
STATEMENT AND VERIFICATION
This pleading is true to the knowledge of the undersigned, except as to matters alleged on
information and belief, and that as to matters that the undersigned believe are true. See N.Y.

C.P.L.R. 3020.

Signed under penalty of perjury,

D.G.af

D. George Sweigert,

c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

8.22.26

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 2 of 34

PROCEDURAL HISTORY
Pursuant to Fed. R. Civ. Proc. Rule 15(d), the Plaintiff files this supplemental complaint as a
continuation of his challenge to the unfair business practices, slander, defamation per se, libel
and invasion privacy perpetrated by the Defendant Jason Goodman and his CROWDSOURCE
THE TRUTH ™ social media empire through Multisystem Design, INC. (MSDI), which is a
New York chartered corporation.
The Plaintiff/undersigned hereby accepts the version of facts and case history as expressed in
ORDER AND OPINION, Dkt. 27, ORDER TO SHOW CAUSE, Dkt. 65, MEMORANDUM
AND ORDER, Dkt. 87, ORDER, Dkt. 140 (save for Fed. R. Civ. Proc. Rule 59(e) motion) as if
fully restated herein.
This supplemental complaint incorporates by reference the factual and legal allegations of the
Plaintiffs’ Second Amended Complaint (Dkt. 88) filed 09/11/2019 (SAC) and raises new
allegations based on events, linked to the allegations of the SAC (Dkt. 88).
It is necessary to add the business entity operated by Defendant Jason Goodman as a proper party
to this instant lawsuit. As the Court has observed, Jason Goodman is inextricably intertwined
with his “CROWDSOURCE THE TRUTH” ™ social media operations controlled by the New
York State (N.Y.S.) charted corporation Multisystem Design, Inc. (MSDD, which owns the U.S.
Patent and Trademark Office (USPTO) trademark for “CROWDSOURCE THE TRUTH’™,
The U.S.P.T.O. trademark document identifies Jason Goodman as “CEO” of MSDI with the
same address as listed by the Defendant in this instant litigation.
This complaint has been edited for judicial efficiency as a supplemental complaint. This
pleading encompasses the tortuous acts, and subsequent affirmative defenses, of the Defendant
(Def.) Jason Goodman that have occurred since the filing of the SAC (Dkt. 88).

2

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 3 of 34.

As stated by this Court in McLean v. Scully, No. 90-2590, 1991 WL 274327 *1 (S.D.N_LY.
December 9, 1991) it is entirely appropriate for new defendants to be added via a Rule 15(d)
supplemental pleading under circumstances such as these. See also, Rodriguez v. Conway, No.
10-6243L, 2011 WL 4829725 *1 (W.D.N.Y. September 6, 2011) (“Supplemental relief may

include the addition of new defendants,” permitting supplemental complaint under Rule 15(d)

adding new party).
BACKGROUND
1. Plaintiff relies on and incorporates the SAC (Dkt. 88) in this matter, which provides an

extensive discussion of the factual and legal background of the tortuous acts of the Defendant.
These supplemental claims are tightly bound to the allegations of the SAC (Dkt. 88).

2. New York City resident Defendant (Def)Jason Goodmanstated in an e-mail message of
04/11/2020 that he is the “CEO” of Multisystem Design, INC. (MSDI), which isa New York

chartered corporation that holds the trademark “CROWDSOURCE THE TRUTH” ™.,

Re: Youtube / Google Copyright litigation

©) Jason Goodman <fson@e lstcenturyid.coms All T2020 2:00 AM
To David George “Acton” Sweigert Copy jatangecserrrPmatprotonmalicom anc 4 others

Reel  Benivat fouwed felebe = 2B

As part of Sweigert's ongaing harassment, he initiated 2 lawsuit against Goodman in 2018 The claims Sweiger. brings
forth now intros YouTube claim are in dispute in this ongoing lawsuil, Sweigert is seeking improper judicial relief via his
dernand of YouTube. YouTube should deny Sweigert's effort to remove the video content in question unti! AFTER a
judgement is issued in New York Cty, S.D.NLY,, 1:18-cv-08653-VEC-SOA Sweigert v, Goodiaan

The entity Sweigert relerences “MDSI" is unknown to Goodman and_appeas to be something Sweigert has made up.

Goodman ts the CEO of Multimedia System Design, INC, the entity which owns the registered trademark that was
improperly used by D. George Swelgert and Goodman submitted his complaint to YouTube as such.

Above: Abbreviated e-mail message of Def. Goodman of 04/11/2020
3. In an e-mail message to the presiding magistrate Def. Goodman has stated that: (1)
YouTube ts his “online business”, (2) the he is “live streaming daily broadcasts”, (3) to an
audience of “85,000 viewers”, and (4) “[o]nline broadcasting is my full time job and primary

source of income”.

 

 
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 4 of 34

i Jason Goodman <trits@crowdsourcethetruth.org » WAB2N9 BS PM Oot OT IG
To Aaron_N¥SOoChambers@rysd.uscourts.gov Copy Cavid George Acton Sweiget

fecty Repiywi Forvard flelete =

Thank you your honor, however Mr, Quitrim’s inappropriate actions have revealed new evidence that is extremely
significant and must be included in my answer, Outtinn's latest action provides further proof of the alleged conspiracy
between Plaintiff and others including Quttrim. This causes me ta request that you reconsider today's order given the
following circumstances:

Irrespective of Mr, Outtrim’s denial of intervention, his reason for attempting to intervene changes my answer and
requites additional time to complete, Prior ta emailing you inappropriately, Mr. Cuttrim submitted a fraudulent complaint
to YouTube that has crippled my online business by preventing me fram five streaming my daily broadcasts to my
audience of 85.000 viewers. This has negatively impacted my income and is a clear example of tre ongoing extrajudicial
steps Plaintiff and his associates have taken in their persistent and escalating effort to disrupt my day to day life, my
business and my ability to defend myseif in this legal mater.

Onitne brosdcasting ts amy full time job and primary source afincome, The YouTube penalty will continue indefinitely IF
‘Duttrim & able fo demonstrate ta Google Mat he has an active lawsuit against me for the same claim he has submitted i
YouTube. Itis extremely important to my degense that ( have the additional time requested so i may adequately explain

and present the relevant facts and detaits related to shed light on this newest develapment and so the court may consider
these facts in rendering is decision.

respectfully request that you reconsider the order and altow me the time extension. | stand ready to submit another
motion for extention of time if that would please the court.

Jason Goodman, Defendant Pra Se

 
 

*Biease note eriecrnaLage i not a valid email address for Defendant and has been inappropriately

introduced into these proceedings by Plainhit

Above: e-mail message of Def. Goodman of 11/13/2019
4, Def. Goodman and/or MSDlIoperates over thirteen (13) social media outlets on such
platforms as YouTube, PATREON, Twitter, Facebook, Dlive, SubscribeStar, etc.) under the
brand known as “CrowdSource The Truth”™ (CSTT). CSTT is a consumer-oriented brand
that uses advertising in disguise to solicit monies from the public at large via PayPal,
PATREON, SubscribeStar (third party credit card processors) via CSTT’s massive social media
outreach.
5. Def. Goodman and/or MSDI employs automatic “bot” service, “sock pocket” accounts
and other artificial techniques to create fake phony social media consensus for his opinions on
these CSTT properties. The Attorney General of New York State (NYS) has determined on
01/30/2019 that such practices are illegal pursuant to the NYS General Business Law (GBL) §§

349 — 350.

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 5 of 34

6. Millions of CSTT viewers have heard the intentional slurs, slander, misrepresentations
and malice directed at the Plaintiff by the Defendant in an attempt to undermine the Plaintiff's
career in the area of critical infrastructure protection — a field the Plaintiff has been active in for
over two decades. Def. Goodman, acting via MSDI, uses these fake consensus “bots” and “sock
puppet” accounts to persuade viewers that his opinions about the Plaintiff are endorsed by a
multitude of members of the general public. This is illegal pursuant to the NYS GBL.

7. Def. Goodman is alleged to be engaged in the smearing of the Plaintiff to create questions
as to the Plaintiffs moral turpitude with concoctedoutlandish false statements concerning the
Plaintiff, such as: alleged (1) “wife swapping” (sexual activity in which two or

more married couples exchange partners), (2) “deadbeat dad”(people who have parented a child
and intentionally fail to pay child support ordered by a family law court) and(3) “cyber stalker”
(the use of electronic communication to harass or threaten someone with physical harm), etc.
The Plaintiff has never engaged in such activities.

8. In fact, the reverse is true. The Plaintiff is a member of the National Eagle Scout
Association, an honorably discharged veteran of the U.S. Air Force (1979-1983), holds two
master’s degrees (Project Management and Information Security) and a dozen peer-vetted

industry credentials (see example below).

PETITE

  

pe viet Board for Certification fi Honvwlany Sevy
. Syne

   

Citp.

. a Beret chine

David & Sweigert

‘oth the bealpnarian:

tevtified in Womeland Secuvity-Lebel AIT

dts ATU Thee wight ps parle ey pect ding Woevete, a Fon g Ait recect/l al LAR NeAMre ene
rr inet pod Gri Strerii in Bea tee WaT Lech i Soar lela Me eee of Comet is pb

 

Above: Plaintiffs credential “Certified in Homeland Security — Level III”

5

 

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 6 of 34

9. In the intervening time since filing of the SAC (Dkt. 88), the Plaintiff has self-published

another cyber-security book; Avoiding the Digital Maginot Line: Emergency Manager’s Guide
to Modernizing Cyber Resilience: Peer-review copy, ISBN-13: 978-1701824829, 11/12/2019,

This book is presently No. 85 in the public utilities book section of Amazon. This book
presently remains as no. 85 in the “Public Utilities” section of Amazon publishing.
JURISDICTION AND VENUE

10. The Plaintiffrelies on the following statues for standing pursuant to NYS GBL §§ 349 —
350, NYS Civil Rights Law §§ 50-51, common law Invasion of Privacy, Defamation,
Defamation Per Se (trade libel) and slander. As both parties are citizens of different states and
the amount in controversy exceeds $75,000.01 diversity exists.

SOLICITATIONS TO THE PUBLIC AT LARGE CONFIRMS JURISDICTION
11. The acts and practices of Def. Goodman in using the commercial trademark
“CROWDSOURCE THE TRUTH” ™ and his 13 social media platforms has a broad impact on
consumers at large. Oswego Laborer’s Local 214 Pension Fund v. Marine Midland Bank, N.A..,
85 N.Y.2d 20, 25 (1995). Def. Goodman directs his conduct to the consuming public at large to
obtain “patrons” on his Patreon.Com credit card processing service. Dolan v. Select Portfolio
Servicing, Inc., No. 13-cv-1552, 2014 WL 4662247, at *7 (E.D.N.Y. Sept. 18, 2014). The
Plaintiff has standing to sue Def. Goodman under Sections 349 and 350 so long as “some harm
to the public at large is at issue.” Weight Watchers Intern., Inc. v. Stouffer Corp., 744 F. Supp.
1259, 1284 (S.D.N.Y. 1990).

12. These Goodman/MSDI podcasts are nothing more than advertisements in disguise to

 

solicit funds from the general public. Zoll v. Jordache Enters., Inc., No. 01 Civ. 1339 (CSH),

2003 WL 1964054, at *7 (S.D.N.Y. Apr. 24, 2003) (quoting Messenger, 94 N.Y.2d at 442-43),

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 7 of 34

SPECFIC ALLEGATIONS
I: VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW §§349-350
(CONSUMER PROTECTION ACT)
HARMFUL CONDUCT DIRECTED AT THE PUBLIC

13. Plaintiff repeats, repleads and incorporates by reference each and every allegation of
paragraphs | through 12 of this Supplemental Complaint as though set forth in full herein.
14. Def.Goodman’s podcasts, representations, advertisements in disguise, or practices, were
(and continue to be) deceptive, harmful and likely to mislead consumers acting reasonably. All
of these actions undertaken by Def. Goodman took place in NYS.
15. In contravention to NYS GBL §§ 349 — 350, Def. Goodman broadcasts harmful
information to the public at large. To illustrate the harmful commercial nature of these podcasts,
Def. Goodman’s channel “CrowdSourceThe Truth™ 2” experienced an account“termination” for
the distribution of “harmful content” about Goodman’s COVID-19 “Plandemic” conspiracy

theories.

terns) ea

   

 

Above: Jason Goodman’s Facebook post of 04/06/2020 (details below)

 

 

is YouTube Preparing to Terminate Jason Goodman?
Crowdsource the Truth Deemed "Harmful" by YouTube

pen

 

 

 

 
 

 

ee

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 8 of 34

 

 

Crowdsource The Truth was live.
about 4 months ago

In the most recent salvo against the truth, YouTube has demonetized
Crowdsource the Truth 2 for what they have determined to be "harmful content".
Is the total removal of Crowdsource the Truth coming next?

Itis now more important than ever before, if you like and watch Crowdsource the
Truth, please become a sponsor before it is too late. Sponsor Crowdsource the
Truth & enjoy exclusive content on SubscribeStar&Patreon

http: //www.patreon.com/crowdsourcethetr...
http://www.subscribestar.com/crowdsourc...

http: //paypal,me/crowdsourcethetruth

Visit http://www.crowdsourcethetruth.com

 

 

 

16. YouTube’s account monetization termination on 04/06/2020 was related to Def.
Goodman’s constant podcast cheerleading that the COVID-19 virus is(was) a fake pandemic
engineered by leading virus experts in the federal government to depopulate the United States.
Def. Goodman openly flaunted health guidelines for facial covering and social distancing
promulgated by the officials of NYS. Def. Goodman encouraged the general public not to obey
pandemic emergency orders, not to wear face mask coverings, not to practice social distancing,
ete.

17. Yo give the Court a sampling of the proportionality and harmful nature of Def.
Goodman’s podcasts, CSTT widely distributed to millions the discredited contentpresented in the
book “Plandemic”, used to legitimize theories that the COVID-19 pandemic is a manufactured
depopulation operation run by the U.S. Government. In an interview with Def. Goodman side-
kick, discredited lawyer Larry Klayman, esq. (presently under a 90-day suspension of his law
license by the District of Columbia Bar) and “Dr.” Judy Mikovits (author of “Plandemic”)
several threats were made against COVID-19 response task force incident commander Dr.
Anthony Fauci of the U.S. National Institute of Health. A planned television show on the

8
 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 9 of 34

Sinclair Broadcasting Network (with access to over 80commercial television stations) featuring
Klayman and Mikovits was cancelled after a national outcry over the content of “Plandemic”.
(See “Sinclair pulls show where Fauci conspiracy theory is aired”, Associated Press, 07/25/2020,
URL https://apnews.com/d49a45e68eebaf5f021b685142530819). In fact, as seen below, Def.
Goodman was in the process of creating yet another social media platform as part of his

“business” properties to push this theory — “brandnewtube.com”.

Crowdscurcethelruth @csthetreth «Aug 2 cd
! Viewers have been asking me to join *erandnevtube so | have.

brahonestube.com/@crovdsnuicath... but oddly it will not allow me to post

ANY videos featuring @DrludyAMAovits I've bean trying for days. Who

The Silencing of Dr, Judy Mikovits with Guests Dr Jun.
A itr. Judy Mikavits has quickly Secome the most
suppressed scientist in the world, buf why? She jaine ..
# youluba.cum

 

Oe Tl 47 whe

Above: Def. Goodman 08/02/2020
podcast entitled “The Silencing of Dr. Judy Mikovits”

. Jerry EThekewerryoGG «ue at v
Watch @icethetruth’s broadcast: Or Fauci, How Many Licks Does (1 Take lo
Get fo the Tootsie Roll Center of a Manufactured Pandemic?

   
   

@ crowdscurcethetruth @eaheiuh
> Ge, Fuel, How Many Licks Ones it Take ta Ger to the Toate Rollenter
of a hidnufactured Pardandc?

& ose.

 

Above: Jason Goodman podcast on 07/30/2020 entitled, “Dr. Fauci, low Many Licks Does It
Take to Get to the Tootsie Roll Center of a Manufactured Pandemic?”

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 10 of 34.

Ceowdepurcatha Truth f:celhed alin. 6d &
F Govid-19, Meodatany Yaccination & Ihe Dzpopulation Agenda with Special
Guest Chart Robincan

 

 

i gl asep ly

Above: Jason Goodman podcast on 08/12/2020 entitled, “COVID-19, Mandatory Vaccination &
Depopulation Agenda with Special Guest Charlie Robinson”

_ CropadssiuaniatheT ruth Gosmentee «ides & .
D Chyeriea Ord ef ip CASING IK ‘at

 
 

 

Above: Def. Goodman’s podcast of 05/06/2020 entitled, “Silence of the Medical Scams”. Dr.
Judy Mikovits (left) and Dr. Anthony Fauci, National Institute of Health (right).
Judy A. Mikovits is a PhD and not an M.D.

 

Controversial CFS Researcher Arrested and Jailed

By Jon Cohen Nov. 19, 2011 , 6:46 PM

Judy Mikovits, who has been in the spotlight for the past 2 years after Science published a controversial report by
her group that tied a novel mouse retrovirus to chronic fatigue syndrome (CFS), is now behind bars.

Sheriffs in Ventura County, California, arrested Mikovits yesterday on felony charges that she is a fugitive from
justice. She is being held at the Todd Road Jail in Santa Paula without bail. But Sciencelnsider could obtain only

sketchy details about the specific charges against her.

The Ventura County sheriff's office told Sciencelnsider that it had no available details about the charges and was
acting upon a warrant issued by Washoe County in Nevada. A spokesperson for the Washoe County Sheriff's Office
told Sciencelnsider that it did not issue the warrant, nor did the Reno or Sparks police department. He said it could

be from one of several federal agencies in Washoe County.

hitps://www.sciencemag.org/news/201 VAL controversial-cfs-researcher-arrested-and-j ailed

 

 

 

10
 

 

Who is Judy Mikovits in ‘Plandemic,’ the coronavirus conspiracy video just
banned from social media?

By Katie Shepherd, May 8, 2020 at 8:50 am. PDT

When Judy Mikovits co-wrote a 2009 research paper that linked the mysterious condition known as chronic fatigue
syndrome to a retrovirus that came from mice, thousands of sick patients hoping for relief rallied behind her. The
scientific riddle was solved, they thought.

Less than two years later, those hopes were dashed when follow-up studies failed to replicate the findings and the
respected journal “Science” retracted the paper. Researchers posited that the study’s inaccurate conclusions were the
result of contamination of the lab samples, and the theory that a virus might be the source of the still-mysterious
condition died.

https://www. washingtonpost.com/nation/2020/ 05/08/plandemic-| udy-mikovits-coronavirus/

 

 

 

YouTube removes ‘Plandemic’ video with coronavirus claims by Dr. Judy
Mikovits

Updated May 07, 2020; Posted May 07, 2020
By Geoff Herbert | gherbert@syracuse.com

YouTube has removed another video that’s circulating conspiracy theories amid the coronavirus pandemic.

“The Plandemic,” a 25-minute clip from an upcoming documentary, was taken off of YouTube this week for
violating the Google-owned video site’s community guidelines. The video centered on Dr. Judy Mikovits, a
former chronic fatigue researcher who claims the federal government is behind a “plague of corruption” to
inflate profits from a potential vaccine even as COVID-19 threatens lives.

YouTube said last week that it was expanding its fact check information panels to the U.S. as coronavirus
"reaffirmed how important it is for viewers to get accurate information during fast-moving events.”
“Misinformation that comes up quickly as part of a fast-moving news cycle, where unfounded claims and
uncertainty about facts are common. (For example, a false report that COVID-19 is a bio-weapon.) Our fact
check information panels provide fresh context in these situations by highlighting relevant, third-party fact-
checked articles above search results for relevant queries, so that our viewers can make their own informed
decision about claims made in the news,” YouTube said.

https://www.syracuse.com/coronavirus/2020/ 05/youtube-removes-plandemic-video-with-
coronavirus-claims-by-dr-judy-mikovits. html

 

 

18. According to the social media auditing service “Social Blade” just ONE of Def.
Goodman’s channels has had over one half of a million views in a month (30 days / 532,358).
Another channel “Crowdsource The Truth™ 2” has 34,423 “subscribers/viewers”. These are
only two of the 13 social media properties operated as distribution points for the Def.’s

“business”, This represents a mass communication to the general public.

11

 

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 12 of 34

  

jason Goodman © ©
UPLOADS SUHECRIBERS = VIDEO VIEWS «COUNTRY «CHANEL TYPE BSER CHEATED
ame 114K 25044666 =| US News Sep 2101, 2011

   
  
 
 
  

   

Pons eter

 

Te tudled Sr atisdes.

a4 467th §,038th

Thy re

    

arr Mal

al $133-$21K 642.358K 9"

SV DECAUBERS FOW Pend t ae uae VTOnee VaR PTE Gd iit fA DAS

 

VS HEE Co MON THEY ROHL?

 

Peet ea

4 CrowdsourcethaT ruth acsthetnh
4 FOLLOWERS FOLLOWING: LIKES TWEETS USER CREATED AVERAGE RETWEETS AVERAGE LIKES
34,423 938 6780 11,125 Get 26th, 2016 0 5

[Sede ete ee

 

ite mec Pd Future Preaje

  

 

210,921st 4,801,494th 73,244th 1,784,254th
TOLMLOSERS FOLLOWINGS ERGAGEMENT MEDIA
7 RSA RARE ADEs, Pa
Pe acted
-B9 Tas: % Digs 27g
FOLLOWERS FOR TRELAST 9 DVS. FOLLOWING FOR THE LAST DATE MEDIA PHS THE LAS) 0 bars

 

Above: Social Blade statistics for “CrowdSourceThe Truth ™ 2”
19. The commercial speech content of Def. Goodman’s podcasts is confirmed by the fact that
20-25% of podcast content includes a plea for viewers to become paid financial supporters and
“patrons” via the Patron.Com credit card processor. These “open” podcasts — displaying the
CROWDSOURCE trademark -- are a tease for members of the general public to continue
watching the second part of the subject matter podcast on PATREON.COM or

SubscribeStar.COM (credit card processing services).

12
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 13 of 34

DECEPTION TARGETED TO THE GENERAL PUBLIC
20. As the Court will note from the Amended Complaint (Dkt. 5) it has been alleged that Def.
Goodman has used social media tactics to create false impressions of social consensus against
purported CROWDSOURCE enemies. Referring to Def. Goodman side-kick Quinn Michaels
(aka Korey Atkin), “Michaels acts as the chief architect of an automated “bot” network that can
attack rivals of the CSTT “community” and mimic organic support of thousands of people. The
bot-network is used for the purposes of implementing reputation destruction campaigns on social
media...” (pg. 8 of 44, Dkt.5).
21. The reverse is also true. Def. Goodman uses fake Twitter followers, fake YouTube
subscribers, fake podcast views, and fake podcast/video “likes” to create fake indicators of social
media influence. This on-going deception scheme is designed to deceive members of the general
public. Moreover, the type of members of the public that are(were) deceived depend(ed) on Def.
Goodman’s social media platforms to make informed decisions. Goodman wanted to increase
his appeal that CROWDSOURCE was(is) a social media influencer in order to boost his
credibility. The objective is(was) to deceive viewers to become “patrons” via the
PATREON.COM and/or SubScribeStar.COM credit card processors. These fake metrics caused
members of the public to make “less preferred choices”. These business practices deceived
members of the public by affecting their perception of opinions and ideas and thus affecting their
decision-making concerning which opinions and ideas had garnered public support (e.g.
violating New York pandemic emergency orders, not complying with such orders in social

distancing or face mask coverings [to name a few], etc.). See FTC v. Devumi, LLC, No.

 

9:19¢v81419 (S.D. Fla.) and press release of N.Y. Attorney General “Attorney General James

Announces Groundbreaking Settlement With Sellers Of Fake Followers And “Likes” On Social

13
Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 14 of 34

Media,” 01/30/2019, URL: https://ag.ny.gov/press-release/2019/attorney-general-james-

announces-proundbreaking-settlement-sellers-fake-followers

 

 

 

NEW YORK - Attorney General Letitia James today announced a precedent-setting
settlement over the sale of fake followers, “likes,” and views on social media platforms,
including Twitter and YouTube, using fake activity from false accounts. The settlement
prohibits Devumi LLC and related companies (““Devumi”) from engaging in any of the same
misconduct going forward.

“Bots and other fake accounts have been running rampant on social media platforms, often
stealing real people’s identities to carry out fraud,” said Attorney General Letitia James.

 

 

22. Def. Goodman has engaged in (1) consumer-oriented conduct that is (2) materially
misleading and that (3) plaintiff suffered irreparable injury as a result of the allegedly deceptive

act or practice. Koch v. Acker, Merrall& Condit Co., 967 N.E.2d 452, 452 (N.Y. 2012). Def.

 

Goodman used his fake social media metrics to create the appearance of public consensus during
the targeting of the Plaintiff with despicable, vile and reprehensible assertions, insinuations,
statements and other podcast content (see section of this complaint for catalogue of defamation
per se claims) that was ratified, approved of, and endorsed by fake “sock puppet” accounts,
video “likes”, etc.

23. To illustrate the nature of “sock puppets”, “They are writing a computer program that
will create bots—automated agents that will each browse the Internet and interact with websites
as a human user might. Each bot will create a number of distinct user profiles, each of which is
called a "sock puppet." See Sandvig v. Sessions, (Mar. 30, 2018) 315 F. Supp. 3d 1 (D.D.C.
2018).

24, Again, to illustrate, “In Nunes, an author created multiple pseudonymous online accounts
(called "sock puppet” accounts) and then used those accounts on Amazon to post positive

reviews about her books and negative reviews about another author's books. Nunes, 299 F. Supp.

14

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 15 of 34

3d at 1222-23”, Vitamins Online, Inc. v. HeartWise, Inc.,Case No. 2:13-cv-00982-DAK (D. Utah
Sep. 24, 2019).

25. Several statistical anomalies in the social media growth of the CROWDSOURCE
properties indicates the purchase of fake YouTube subscribers that consequentially produce fake

video “likes” to create the false impression of general social consensus.

 

& Jason Goodman pee | CERES MP ROTA fr
17s ccc
vote Puente iat ied Saget Go ensic my eter
THT a Sete VWeastth Seemed Peete

4,306,045

 

Above: Jump in 24,800 subscribers in 30 day period. Source VidIQ

Jason Goodman ea, s
& 1k exbec Be Ea eet 9 Abb cone rita)
at wats iarusts haw De Gna d eacet a aie STATE RR

171 Sem 172,359th ‘Unilne raeta

nM + ee

| 444,890 “38 1,000

  

AN :
aS 1S

 

 

Above: Jump in 1,000 subscribers in one day period. Source: VidIQ

15
 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 16 of 34

26. Def. Goodman used these fake “sock puppet” accounts to leave comments of approval to
endorse Def. Goodman’s vile and reprehensible attacks on the Plaintiff, using Plaintiff's

likeness, name and personage in these commercial speech solicitations for funds. Def. Goodman

 

has irreparably injured the Plaintiff's business, career, reputation and personage with the use of
his “business” resources (with the use of the CrowdSource trademark) to tweet, broadcast,
podcast and publish false reports, slander, defamation per seand libel as part of these false
advertising campaigns. Simply stated, Def. Goodman has used deceptive and unfair practices in
his “business” (commercial speech, advertising in disguise) to execute the commercial
exploitation of Plaintiff's personagewith fake “sock puppet” accounts, fake “likes”, ete. to inflict
permanent career damage upon the Plaintiff.

INVASION OF PRIVACY CLAIM
27. Def. Goodman has used his social media business resources to make a public disclosure
of confidential and sensitive private information regarding the disabled son of the Plaintiff —a
vulnerable individual. The public exposure of this sensitive private information (invasion of
privacy) was a source of great emotional distress, embarrassment and humiliation for the
Plaintiff. The Plaintiff's handicap son has absolutely no connection with the issues related to this
present controversy. Def. Goodman obtained this confidential information from Corean
Elizabeth Stoughton of Hanover, Maryland, the former girlfriend of the Plaintiffs brother
(George Webb Sweigert (Goodman’s former roommate)).
28. Ms. Stoughton (daughter of a career U.S. National Security Agency contractor) had a
hybrid live-in relationship with George Webb (Sweigert) for approximately 14 months in
Maryland. She used the moniker “Deep NSA” in her tweets and YouTube videos created in

tandem with George Webb.

16
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 17 of 34

29. Def. Goodman announced in a broadcast that he had a confidential informant with access
to private information and described the levels of access only Ms. Stoughton had (access to
George Webb’s e-mail messages and phone texts). The exposed information was “confidential,
individually identifiable information”;Mount v. PulsePoint, Inc., 684 F. App’x 32, 35 (2d Cir.
2017).It was Mr. Goodman’s intention to commit this tort against the Plaintiff as he retweeted
this information under the CROWDSOUCE trademark almost a dozen times to his International
audience of millions.Defendant made these public disclosures of private facts willfully,
wantonly, and with reckless disregard for the impact on the Plaintiff.

30. " TA] privacy invasion claim-and an accompanying request for attorney's fees-may be

stated under (G.B.L. 349) based on nonpecuniary injury "; Meyerson v. Prime Realty Services,

 

LLC, 7 Misc. 2d 911 (N.Y. Sup. 2005).

_ CrowdsourcetheTruth Dcsthetuth » May 12
| Replying io @AclonDawid @NYCMayor and 4 othars
Cyberstalker / deadbeat dad David Sweigert abandons his own son
to troll m2 with Makenews *NYPD does nothing tc protect citizens from
cyber stalking & harassment
Counteract this disgusting trell sponsor Crowdseurce the truth

patreon.com/crowdsourcene.,,
subscribestar.camscrowdsourcathe...

   

: Crowdsaurce Ths Truth is creating #yealnews videos | Patrean

: Become a patron of Crowdsaurce The Truth today: Read 1996 posts by
| Crowdsaurce The Truth and get access to exclusive content and.

:  patresn.com

 

Above: Redacted tweet of Jason Goodman, “Cyberstalker / deadbeat dad David Sweigert
abandons his own son XX XXX to troll me with fake news ...”

17
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 180

* = People in this conversation

 

Gimbing Mt. Shasta

@ActanDayid Follows you iu)
Bing of novice climber
‘. Mayor Bill de Blasio (Fotew )

y G@NYCMayor
Fighting evary day to make New York the fairast big city in America.
Heyhim/nis. (nyc. goveecciaimediapal,..)

MD NVC Mayor's Office @ omar!
a @NYCMayorsOffice ( Feltow |)
Live from City Hall, in the greatest city on Earth. @NYCMayor Bill de Blasto.

Andrew Cuomo oo
@ @NY¥Gorlueme (_Foliow }
Father, fisherman, motorcycle enthusiast, 56th Governor of New York

City of New York @ rs
@myepey Ne
Official New York City government Twitter. Keep up with NYG news, services,
programs, free events and emergency notifications.

a, MayoralPhote Office @® a .,
By @NYCiayoralPhoto ( Follow }

The City of New York Mayoral! Photography Office

Above: The above tweet was sent to these addresses
31. Plaintiff has already stated a claim for invasion of privacy in the SAC (Dkt. 88); see

below.

STANDING
4. The Plaintiff relies on the following statues for standing: N.Y. General Business Law

(GBL) states at §§ 349 - 350 and N.Y. Civil Rights Law §§ 50-51. Conmon law Invasion of

 

Privacy, Defamation, Defamation Per Se (trade libel), As both parties are citizens of different

 

states and the amount in controversy exceeds $75,000.01 diversity exists.

PARTIFS

32. Among other relief requested, Plaintiff seeks a declaration from this Court that the
foregoing indicates violations of the New York General Business Law (G.B.L. § 349 and 350).

Further, injunctive relief should be granted to ensure Def. Goodman and/or MSDI removes this

material from the CSTT social media sites (to include material articulated in the SAC (Dkt. 88)).

18

f 34
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 19 of 34

II: DEFAMATION AND DEFAMATION PER SE
33. Plaintiff repeats, repleads and incorporates by reference each and every allegation of
paragraphs | through 32 of this Complaint as though set forth in full herein. All of the Defendant
Goodman’s actions described below have taken place in the NYS.
34. = Goodman’s slanderous, libelous and defamatory per se allegations (inherently harmful)
were directed specifically at the undersigned’s business, trade, profession and was not framed as
hyperbole, opinion and/or editorial content. Def. Goodman’s personal animus and malice
directed toward the Plaintiff has remained unabated since the filing of the SAC (Dkt. 88), which

constitutes a continuous tort against the Plaintiff.

Re: Identity of person calling Dy. Fauci's home unlisted number may have been identified

(Jason Gaodman «tuth@crowdaourcethelrsth.org > 3/30/2020 5:25 PMO 2] 1G
To Spoliaticn Notice Copy cane@riaicrih.goy anci 2a clhers

Recty Replys Forward oo Tklere
ee Ty

The indivickial who sent the email below may be mentally unstable and is 3 sertal stalker Who has pursued me for three
years, He is quently attempting to sue ne for false allegations, He has been laughed out of bag federal jurisdictions anc

his claims in this eral are false, Please disreqard bis email, he is attempting to disrupt public health: services and sow
panic amid this crisis.

 

Above: Def. Goodman’s 03/30/2020 e-mail message to 22 people, declaring that the Plaintiff is
“mentally unstable and is a serial stalker ... he is attempting to disrupt public health services and
sow panic amid this crisis..”

Re: Identity of person calling Or. Fauci's home unlisted number may have been identified

(3 Jason Goodman <tute@crowdsourcethetruth.orgs Selo 2k PM iT Bl 1G
To Spoliation Notice
heoly  Replyal Forward  Daiety = ET

Fucleyou you psychopath, if the courts ever recpen | will act rest unit you are in ja

Os Mar 30, 2020, at 10:54 AM, Spcliatian Notice <spoliation-natice@ mathoxorgs wrote. To: Jason Goadman
{ have observed pour recent comment to a YouTube video [sttachec}, This message makes certain paddies ,.
wolms- patients-at-nycs-ores byterian-ho sp tal-while-eccused-by-mantana-physician-of-abtaining-private~
telephone-number-to-intertere-with-patient-care/ C, George Sweigert Evidence Collection Team

= U66b6tilled,jpq>

Above: Jason Goodman’s 3/30/2020 e-mail message to the Plaintiff, “F__k you you psychopath.
If the courts ever reopen I will not rest until you are in jail.”

19
 

 

Re: Pending litigation against Twitter and Jasan Goodman

Q Jason Goodman «truth@crowdsqurcethetrath.org> SBY/2020255 AM tr & 1G }
To David George Acton Sweigert Copy George Webb Sweigert and 11 other:

Reply Replys  foresrd  feibie

David George Sweigert is a cyber stalker who inas persistently Bublished faise and defamatory stories about me in social
media. This inrlividual has made public comments about a family history of schizophrenia as well as wife swa pping with

his own brother, which cause me to believe he may be mentally ill This individual has engaged ina three year long daily
harassment campaign against me, Please disregard his messages.

Above: Jason Goodman’s 5/31/2020 e-mail message to 11 people that Plaintiff is a “cyber
stalker ... as well as wife swapping with his own brother ...”.

Re: Jason Goodman and Corean Elizabeth Stoughton

(2 Jason Goodman <tuth@crowesourcethetruth.org> i2a/2020 8AM or A 1G
To Spollation Notice Copy coreand111@gmailcom and 12 others

Reply Repke!  Forvect Tleete =

 

 

 

 

We can discuss this and all your other frivolous claims when you appear before the judge in NY. Stop harassing me
Sweigert. You are 2 public menace and likely a danger fo yourself,

On Jui 2%, 2020, at 7:32 PM, Spo¥ation Notice <spocaticn-

  

risvhy

 

Doo Tote

To Jason Goodman and Corean Elizabeth Stoughton

As you are well aware, Mr. Goodman has published the first marie of a handicapped vulnerable individual, Apparently,
this information was obtained from Ms. Stoughton.

This e-mail dernands that the twitter byeets containing the name of this individual be dejeted from the social media
account of CrowaSource The Truth.

To that end, betow is a draft fetter motion to the magistrate judge in the matter of Mr, Goodman's slander, defamation
ared libel iavesuit.

‘From:

: D, George Siveigert

> c/o Generai Delivery
Mount Shasta, CA 96067

gets Ot ‘

   

LCEIDE | GONE eee oe ee eee BOE - COI WIR. MOCUCT f

Above: Def. Goodman’s 7/22/2020 e-mail message responding to a request to remove tweet’s
with the name of the Plaintiff's son states, “[yJou are a public menace and likely a danger to
yourself.”

20
 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 21 of 34

Re: Pending litigation against Twitter and Jason Goodman

O Jason Goodman <tuth@crowdsourcethetsthorg> aig/2o20 sed PLA or A 1G
To David Gearge Acton Sweigert Copy George Webb Sweigert and 15 ctrers

Repl Replys  Formvardd  Devele =

David George Sweiger! is a serial cyberstalker, Based on his past behavior, public statements of a family histary of mental
illness, his fatse statements and his persistence in harassing me, be is believed to be mentally iil His communications

should be ignored.

On. fun 19, 2020, at 11/14 AM, David George Acton Sweigert zspoliation-coticemaiboxog> wrote: Dear Sis:
At tld you mantion my legal name, You have keen reported to YouTube, | have never worked for NORTEL
You are aware of this and you are aublishing a falsehood. | believe you are doing this due te your alleged prior
homosexual relationship with my brother George Webb, Cesse an d desist, \Warre. regards, Evidence Collection
Team ¢EYGeDVUEAESZOS peg

Above: Def. Goodman’s 6/19/2020 e-mail message to 13 people stating the Plaintiff is “a serial
cyberstalker ... he is believed to be mentally ill...”.

CrowdsourcetheTrth @csthetuth + Apr 27 “
Replying to @ActonDavia @AAnteimann2e2 anes en

Peaple whe realize David George Snes sar counteract
his feckless efforts &y sponsoring Crowdsou Trutl

natregn.comscawdscurcetha..

©

   
 
 
 
 
 

: Crovidseurcetheteuth on subscrifestar.com

” Subserbe to Crowadsourcethetruth for more upaates
and excusive content.

oy subseripestar.corl

wd o

Ranlying to GActanDavid Phy Breckyrs end 2 others

Every time Dave “Acton” Tt THe is libelous 4FaxcNews more &
more people realize he if fryberstalker Sa fSaciaifng eer show him
al

how counterproductive nik E re

@ Crowdsowrcethetruth iesthetsuth « Apr 2e a
4

Become a sponsor of Crowdsaurce the Truth patreor com/crowdsourcetne..

 
 
 
 
 
 

Crowdsaurcethetruth on subseribestarncom

“2 Sybsedbe to Crowdsourcethetruth for more upeates
and exCusive content.

i sugscribestar.com

te

? et oO

Above: Def. Goodman’s tweets of 04/26 and 04/27/2020 labeling the Plaintiff as a
“cyberstalker” (this is a mere sampling) and “show him how counterproductive his lame attempts
are..” FALSE

ai

 
Case 1: 18- -CV- 08653- VEC- SDA. ‘Document. 144-1 Filed 08/24/20 Page 22 of: 34

* CrowdsourcetheTruth @csthetruih « May 12
, Replying to @ActonDavid
Notie@Zagorge Webb & his deadbeat dad brother Daye gare reaily should
call his abandoned special needs son father than trofling me te
protect social engineers like @paulcottrell losers of a feather would seem to
flack together

Above: Def. Goodman’s tweet of 05/12/2020 labeling the Plaintiff as a “deadbeat dad brother
Dave who really should call his abandoned special needs son XXXXX...” (redacted)

 
 

- CrowdsourcetheTeuth n @esthetath «tay 6
; Renbing to BActonDgvid fais Serra cr frers

David Sweigert a deadbeat dad serial cyberstaer why is attempting to
deflect my message with cartoon MOOSEnse & Shakehents stones made up
by hin. Show him how futile his efforts are by sponsoring Crowdsource the

Truth
patreon cam serowdsourceine...

™ Cnowdsouncethetruth on subscripestancom

4 Subscibe te Crowdsourcetheinith fot more upéates
> and exciusive content.

& subscribestarcom

 
 
 

i! Ty v a

Above: Def, Goodman’s tweet of 05/06/2020 stating, that Plaintiff is a “dead beat dad and serial
cyberstalker”(this 1s a mere sampling) and “show him how futile his efforts are..”. FALSE

  
    
 

no toes

  

Rep are ee a
David Sweigert isa seria ber stalker & ses admited wife swapper with”
his DT i ¢ f fecyber
terrorizes me &r ry viewers daily, he needs to be stopped.

     

patreon. com ‘crowdsourcetne

 

Crowdsourcethetruth on subscribestar.com
Subscribe to Crowdsourcethetruth for more upcates
and exclusive content,

} 5 suibscribestar.com

 

aa @ a:

Above: Def. Goodman tweet of 05/02/2020 stating, that the Plaintiff “is a serial cyber stalker
&self admitted wife swapper...” FALSE

22

 
 

 

“Case 1:18-cv- /-08653- VEC- SDA Document 144- 1 Filed 08/24/20 Page 23 of 34

CrowdsourcetheTruth G@esthetruth « Apr 2f v
Replying tc @Acton Dau jaar ; ,

 
 
 
 
 

*, Crowdsourcethetruth on subscribestar.com

7 Subscribe to Crowdsourcethetruth for more updates
© and exclusive content,

(8 subscribestar.com

O41 tL Ooi it

Above: Def. Goodman tweet of 04/27/2020 stating “David George Sweigert is a cyber stalker”
and “counteract his feckless efforts by supporting Crowdsource The Truth...” FALSE

  
 

_ CrewdsourcetheTruth @esthetruth - Nay 24 ~
? B geud 3 others

Dersh's ridiculous mandatory vax narrative, anybody know why that might
be?

patreon.com/crowdsourcethe...

~ Crowdsourcethetruth on subscribestar.com

| Subscribe te Crowdscaurcethetruth for more updates
* and exclusive content,

& subscribestar.com

 

tl o it

Above: Def. Goodman tweet of 05/21/2020 stating, “David Sweigert, deadbeat dad/social
engineer..” FALSE

, Crowdseurcetheruth @ @esthetruth « Apr 27 “
' Repl ying to @ActonDavid @AAntelmann2é and 6 others

David George Sweigert. George Webb's brother is@ malicious cyberstalkey
who has publicly admitted to a family histary of schizophrenta & wile
th his own brother, Dave has cyber stalked & harassed me for

3+ years, thay both level false claims 8 thert stalk their prey
CG 2 ae WP 2 a
Above: Def. Goodman’s tweet of 04/27/2020 stating Plaintiff is “a malicious cyber stalker” and
“& wife swapping” FALSE

      
    
 

  
 

‘

 

   

23
 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 24 of 34

   

 

“e
5 itt farey

ic Sumigast ‘gdradbest Dec social enep noes ckencaed with mtn & |
ROSSIVS Fake Heys intense! ds ditonarage: peoples fren furite ines
“roatuource the Furth, beeper » Spore G shay bien his eckless efor,

arn fires

    

CMG Sone tection, reel

 
   
  
       
  
   

 

je EASY
E in ciety
go. tingg Bae rama inbeencted fa od
Chergebs camer die Frit, Jere eevee
nee haw

   

P Retining ba ohtces,
Qui! Saeipert s, rth, creating a4 acsting Aur
PREAS friend ho cincclscege Peaple Fort heies ite Crewvedenare ie Bs
Truth, become 3 sapnaor & shows Hem: by feckless wthoeis are duke.

 

 

CEA Bet pegs tors

 

 

STearsi.oun sihedruts on subverts coer:
i Le aelgsa is erent ty tee tore upeiios

   

 

Above: Example of the multiple (usually a dozen) tweets per day disparaging the Plaintiff

35. Defendant made his untrue and/or misleading statements (see above) and representations
willfully, wantonly, and with reckless disregard for the truth. Def. Goodman’s intent was to
irreparably injure, tarnish, damage and disrupt the employment, career, business operations and
reputation of the Plaintiff by imputing defects in Plaintiff's moral character, injuring his
reputation. Plaintiff claims that the “trade, business or profession” exception is available to him

as the defamation is “of a kind incompatible with the proper conduct of the business, trade,

24
 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 25 of 34

profession, or the office itself.” Liberman v. Gelstein, 80 N.Y.2d at 436, 590 N.Y.S.2d 857, 605
N.E.2d 344.

36. The Court should issue a declaratory statement and label the slander, defamation and libel
described above for what it is; see “while most of the parties' alleged conduct (and indeed their
mutual recriminations throughout this litigation) is patently ridiculous, it is not legally
outrageous” (Dkt. 140). Statements that the Plaintiff is a “wife swapper”, “cyber stalker” and
“deadbeat dad” describe improper and illegal conduct which is actionable defamation and are not
merely “patently ridiculous”. Injunctive relief is sought to remove this conduct from the
Goodman / MSDI social media properties.

37. “Under New York law, "[t]o state a claim for defamation, a complaint must allege '(1} a
false statement that is (2) published to a third party (3) without privilege or authorization, and
that (4) causes harm, unless the statement is one of the types of publications actionable
regardless of harm." Elias v. Rolling Stone LLC, 872 F.3d 97, 104 (2d Cir. 2017) (quoting
Stepanov v. Dow Jones & Co., 120 A.D.3d 28, 34 (Ist Dep't 2014)). Accusations of serious
criminal activity or statements that tend to injure another in her profession can certainly be

actionable as defamation, and can constitute defamation per se. See Liberman v. Gelstein, 605

 

N.E.2d 344, 347 (N.Y.1992).” SeeHayashi v. Ozawa, 17-cv-2558 (AJN) (8.D.N.Y. Mar. 28,
2019).

38. Def. Goodmanhas (1) made false and stigmatizing statements about Plaintiff—statements
that call into question his good name, reputation, honor or integrity; and (2) which are false and
stigmatizing statements that were made public.

39, Under New York common law, Def. Goodman’s statements about the Plaintiff represent

defamation per se. Goodman has specifically targeted to the Plaintiffs moral character to injure

25

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 26 of 34

and harm the Plaintiff's career, public reputation and standing in his professional community.
Each and every time Def. Goodman’s distributes his slander and libel, via the means of Google
Search Engine Optimization (S.E.O.) there is a cumulative effect that severely impacts the
Plaintiff's ability to adequately market his professionals services and background via the
Internet. Def. Goodman knows this, and is extremely precise in the targeting of the Plaintiff's
name, reputational credentials and insinuations and slander as to lack of moral turpitude, mental
illness, wife swapping, being a deadbeat dad, etc. These comments and false statements are
designed to ruin the Plaintiff's life and career via public humiliation and professional injury.
These statements are not presented as editorial or opinion but stated as fact.
40. Def. Goodman has published “false statement[s], published without privilege or
authorization to a third party, constituting fault as judged by, at a minimum, a negligence
standard, .. which constitutes defamation per se”. Dillon v. City of New York, 704 N.Y.S.2d 1,
5 (N.Y.AD. 1 Dept., 1999).

Il: VIOLATIONS OF CIVIL RIGHTS LAW § 50 and 51
Al, Plaintiff repeats, replead and incorporate by reference each and every allegation of
paragraphs 1 through 32 of this Complaint as though set forth in full herein. All of the Defendant
Goodman’s actions described above has taken place in the State of New York.
42. Def Goodman has abridged the undersigned’s right of privacy by the unauthorized use of
Plaintiff's name, portrait or picture for commercial purposes pursuant to New York Civil Rights
Law § 50, Right of Privacy.
43, Def Goodman has used the name, image, likeness and/or photograph of the undersigned
to attract viewers to his commercial speech podcasts. There is no news-worthiness, editorial

rationale or any other journalistic endeavor that would justify this type of use. Def. Goodman

26

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 27 of 34

simply wants to inflict maximum embarrassment and social humiliation on the Plaintiff and to

irreparably injure his career in critical infrastructure protection.

Court Jester D. George Sweigert's Social Engineering Lawlare Campaign

@ CrowdsourcetheTruth @csthetruth - Oct 18, 2019 w
at
May Be Coming to an End

   

&@ crowdsourcetheTruth @csthetruth
: Court Jester D. Gearge Swelgert's Social Engineering Lawfare Campalgn
May Be Coming to an End

& pscp.ty

Above: Jason Goodman 10/18/2019 podcast entitled, “Court jester D. George Sweigert’s Social
Engineering lawfare Campaign May Be Coming to and End”

Wl vv facebook.com > vitiges > courl-jester-d-gearge-swelgerts-saciai.... ¥

Court vester LD. George Sweigert's Social Engineering Lawfare ....
QOcl 14, 2019 - Court Jester 0. George Sweigert’s Social Engineering Lawfare Campaign
May Be Coming te an End. Growdsource The Truth was live.

yavvebitchute.com, deo +

Court Jester B. George Sweigert's Social Engineering Lawfare ...

Court Jester, Geonmge Sweigert'a Sociel Engineering Lawfare Campzign May Be Coming
to an End.

   
    

&\ yavw.psep.v> csthetrll
TOWCSOL @lruth: “Court Jester D. George Sweigert’s _.

370 Viewers. Ended 2 months ago. Ceurt Jester D. George Swelgert’s Soactal Engineering
Lawfare Campaign May Be Coming to an End. Growdsourcethe Truth.

CO ww pareon.conry ppsts » court fester-d-30863643

re

Court Jester D. George Sweigert's Social Engineering Lawfare _..
Ocl 18, 2019 al 1:30pm. Locked. Court Jester D. George Sweigert's Secial Engineering
Lawfare Campaign May Be Coming fo an End - Join new - 12 Comments.

Geese
Court Jester D. George Sweigert's Social Engineering Lawfare ...

Get 12, 2079 - Cauri Jester 0. Gearge Sweigert’s Secial Engineering Lawfare Campaign
May Be Coming is an End. Jason Goodman. Loading... Unsubescring ...

   

Above: The proportionality of Def. Goodman’s 10/18/2019 distribution of Plaintiffs
photograph includes: YouTube, PATREON, PSPC.TV (Periscope), bitchute& Facebook, etc. (at
a minimum)

27

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 28 of 34

 

 

Court Jester D, George Sweigert's Scclal Engineering Lawfare Campaign May Be Coming to an End
6,555 wlewe + Slrearmad live on Gch 19, 20/9 ra as9 gl 25 ot SHARE 3) SAVE ape

Above: Def. Goodman solicits funds in his 10/18/2019 video podcast via SubscribeStar and
PATREON accusing Plaintiff of working with other “social engineers” to shape public opinion
in some way

44. Although NYS Civil Rights Sections 50 and 51 have different enforcement schemes they
both protect against “nonconsensual commercial appropriations of the name, portrait or picture
of a living person.” Finger v. Omni Publ’ns. Int’l, Ltd., 77 N.Y.2d 138, 141 (1990).

45. Pursuant to NYS Civil Rights Section 51 the undersigned claims and alleges that Def.
Goodman, himself or via his companies and businesses, (1) used Plaintiff's name, portrait,
picture and voice (2) for his personal commercial profit, meaning such likeness, voice, image or
photograph were commercially exploited by Def. Goodman without the Plaintiff's written

permission.

28
 

 

CrowdsourcethaTruth @csthetrufh « Apr 12 v

, Malicious social engineer & George Webb dio has publicly revealed farnily
history of schizophrenia & fixaled on destroying my reputation for 3 years
with lies now defends Drs | suspect of social engineering, see the pattern?
his video will likely be deleted youtubs.comfwatchiy=AnmiWTE...

F sid Sew Ee sdood f neee pie
hapa iad

 

 

 

oO 7 By 13 oa it.

Above: Def. Goodman uses the image of the Plaintiff to support his theory of
“social engineers”

 

(Crowelsourcetha Truth -
Sdeahaluli

Malicious social engineer &
George Webb bro has
publicly revealed farnily
history of schizophrenia &
fated on destroying my
reputation for 4 years with
lies now defends Drs {
suspect of social engineering,
see the pattem? his video will
likely be deleted

yautuie. comAvalcy?
eakmwer

TAT AR sya LORS Suber i Arg

Cavin Svielgen acre noe pK
Vacs

   

1G Palate afi ceeds hes

  

lie

Above: Photo attached to Defendant’s tweet of 04/12/2020

IV. NEGLIGENT AND INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

This section has been abandoned pursuant to the ORDER (Dkt. 140)

DAMAGES

47. The Plaintiff has personally suffered damages in his person and his business as a direct

and proximate result of Def. Goodman for which an appropriate private civil remedy is

unavailable.
 

Case 4:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 30 of 34

48. Further, Goodman willfully and knowingly committed deceptive acts and unlawful
practices in violation of General Business Law 349, entitling the Plaintiff to treble damages.
49, Damages include undersigned’s claim for loss of reputation, humiliation, mental anguish
and damage to trade, profession and business, ridicule in the community.
50. Def. Goodman commits acts of defamation per se, trade libel and slander of innocent
third parties — like the Plaintiff —- aimed at maintaining the continuity of collecting fund-raising
proceeds for Def. Goodman via PATREON and other credit card processors. This is a
continuing, open-ended and repetitive pattern showing no signs of ceasing.
51. Hundreds of thousands of social media views have been attributed to video productions
that broadcast claims by Def. Goodman about the Plaintiff.
52. The Plaintiff has a property right interest in his reputation, publicity concerning his work
products, maintaining his ability to publish technical reports, his career, employment
opportunities, etc. The Plaintiffs compensable irreparable injury necessarily is the harm caused
by the Defendant,

RELIEF REQUESTED
53. The plaintiff seeks all equitable and punitive damages to be made whole and all other
relief as this Court deems appropriate. Such relief as is necessary to end the smear and shame
campaign directed towards the Plaintiff by the Defendant.
54. Prohibition against using social media. This Court should consider limiting, curtailing,
reducing and ceasing the use of the interstate wires of the Internet by the Defendant. This would
include the de-establishment of all YouTube video accounts and other social media accounts
operated by the Defendant.

INJUNCTIVE RELIEF REQUESTED

30

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 31 of 34

55. “A court may ‘issue an injunction on a motion for default judgment provided that the
moving party shows that (1) it is entitled to injunctive relief under the applicable statute and (2)

it meets the prerequisites for the issuance of an injunction.’” Dunkin’ Donuts Inc. v. Peter

 

Romanofsky, Inc., No. CV-05-3200, 2006 WL 2433127, at *6 (E.D.N.Y. Aug. 8, 2006) (quoting
King v. Nelco Indus., Inc., No. 96-CV-4177, 1996 WL 629564, *1 (E.D.N.Y. Oct. 23, 1996));
BMG Music v. Pena, No. 05-CV-2310, 2007 WL 2089367, at *2 and 5 (E.D.N.Y. July 19,
2007). As noted above, § 51 provides that a person whose image is used without consent may
maintain an equitable action “to prevent and restrain the use” of the image. N.Y. Civ. Rights Law

§ 51. Plaintiff adequately alleges in the Complaint that Defendants used his image and name

without consent. These allegations are deemed true as against those Defendant. See Joe Hand

Promotions, Inc. v. El Norteno Rest. Corp., No. 06-CV-1878, 2007 WL 2891016, at *2

 

(E.D.N.Y. Sept. 28, 2007). Because the allegations are deemed true, Plaintiff has met his burden
to establish success on the merits of his claim as is required for injunctive relief. Furthermore,
Plaintiff will be irreparably harmed if Def. Goodman continues to distribute his name and image.
See ASA Music Prods. v. ThomsunElecs., No. 96-cv-1872, 1999 U.S. Dist LEXIS 13221, at *5
(8.D.N.Y. Jan. 20, 1999) (“The default of the [defendants] and the well pleaded allegations of
the complaint warrant the entry of an order permanently enjoining the [defendants] from selling
any audio tape, CD, video tape or other phonorecord containing the name, voice, picture or
portrait of [plaintiff] without his consent.’’), adopted by 1999 U.S. Dist. LEXIS 13157 (S.D.NLY.
March 31, 1999); Diller v. Steurken, 185 Misc. 2d 274, 277 (N.Y. Sup. Ct. 2000) (granting
injunction under § 51 where defendants defaulted).

56. An injunction is warranted where a party has succeeded on the merits and can establish:

“(1) that it has suffered an irreparable injury; (2) that remedies available at law, such as monetary

31
 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 32 of 34

damages, are inadequate to compensate for that injury; (3) that, considering the balance of
hardships between the plaintiff and the defendant, a remedy in equity is warranted; and (4) that
the public interest would not be disserved by a permanent injunction.” Kaupp v. Church, No. 10
Civ. 7559 (JFK), 2011 WL 4357492, at *4 (S.D.N.Y. Sept. 19, 201 1) (citing Salinger v. Colting,
607 F.3d 68, 77 (2d Cir. 2010)).
JURY TRIAL DEMANDED
57. The undersigned demands a jury trial.
ATTESTATION
58, The undersigned hereby attests that all exhibits are accurate and true reproductions of
their source appearance (from Internet web-sites, e-mail messages, etc.). The undersigned
hereby attests that the foregoing statements have been made under penalties of perjury.
STATEMENT AND VERIFICATION
This pleading is true to the knowledge of the undersigned, except as to matters alleged on

information and belief, and that as to matters that the undersigned believe are true. See NY

C.P.L.R. 3020. Y BS Sal /

D. George Sweigert,
c/o General Delivery
Rough and Ready, CA 95975

Spoliation-notice@mailbox.org

$22-20

 

32

 
 

. Case 1:18-cv-08653-VEC-SDA Document 144-

1 Filed 08/24/20 Page 33 of 34

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN,-GIVIL CASE #: 1:18-CV-08653-VEC.- JUDGE VALERIE E. CAPRONI.___

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

D George Sweigert

CIVIL CASE #: 1:18-CV-08653-VEC

¥.

JUDGE VALERIE E. CAPRONI

Jason Goodman

MAGISTRATE STEWART D. AARON

TO THE CLERK OF THE COURT: Attached is a corrected copy of the PROPOSED

First Supplemental Complaint (FSC). Only typos and

spelling mistakes have been

corrected. No substantive language has been edited, added or deleted.

CERTIFICATE OF SERVICE

LHEREBY ATTEST that a true copy of the attached pleading has been sent to the

following addressees on the 22nd day of August 2020.

Jason Goodman, CEO

Multi-media Design Systems, Inc.

252 7" Avenue, Apart. #6S
New York, NY 10001

Clerk of the Court, Room 200

U.S. District Court
500 Pearl Street

New York, New York 10007-1312

I<. Sap

D. GEORGE SWEIGERT

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Snoliation-notice@mailbox.org

6:22:20

 

 

 
 

 

4

 

 

Case 1:18-cv-08653-VEC-SDA Document 144-1 Filed 08/24/20 Page 34 of 34

aa ae a ec oD

  

PRIORITY’
MAIL

Ba etepsrares
SOSTAT Ses.
POSTAL SERVICE,

  
  

= Date U
= USP SPS TRAC

inte KING #
#Lim Rg
aPic 43
= Or $2

  

* Domestic only

PS$00001000014 OD: 12 1/2x 91/2

Peed

PRESS FIRMLY TO SEAL

er ay

    

2
a
a

eae)

 

=v UNITED STATES
Bed POSTAL SERVICE.

 

ocr

NECEIWE

| Liv AUG 2 4 2029 R}

 

4

To schedule free
Package Pickup,
scan the QR code,

 

  

U
PRO SE OFFICE

U.S. DISTRICT COURT FOR THE
-SOUTHERN DISTRICT OF NEW YORK

oon SWEIGERT, C/O
NERAL DELIVERY
ROUGH AND READY, CA 95975

Spoliation-notice@mailbox. ore

PRO SE #200

TO:

Clerk of the Court, Room 200

U.S. District Court
500 Pearl Street
New York, New York 10007-1312

|  yoop7

 

        

Thie naelbaress te eke eames: ef thw Tl OC Bee's |) Cartes eee te mete) miles Beem ie mem diee Piet ewes beet) eke erin
